An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

MEI—ORR HOLDINGS LLC, A NEVADA I NO. 54923
LIMITED LIABILITY COMPANY, DiBfA
GRAND SIERRA RESORT 8: CASINO,
Appellant,

VS.
AIRPORT AUTHORITY OF WASHOE
COUNTY WA RENO TAHOE
AIRPORT AUTHORITY, A POLITICAL
SUBDIVISION OF THE STATE OF
NEVADA,

 

Res ondent.

 

ORDER DISMISSING APPEAL

Pursuant to the stipulation Of the parties, and cause
appearing, this appeal is dismissed. The parties shall bear their own costs
and attorney fees“ NRAP 4203).

It; is so ORDERED.

CLERK OF THE SUPREME COURT

 

cc: Hon. Brent T. Adams, District Judge
COhen-Johnson LLC
Fennemore Craig Jones VargaA/Reno
Thorndal Armstrong Dell; Balkenbush 8: Eisinger/Las Vegas

ThOrndal Armstrong Delk Balkenbush & Eisingerlﬂenu
Phillip M. Stone

Washoe District COurt Clerk

SUPREME CGUHT
OF
NEVADA

CLERK? ORDER